DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 02/03/21 and 02/15/21, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests a bundled optical fiber cable and a method of preparing a bundled optical fiber cable of the claimed invention.

Drawings
3.	The drawings, filed on 12/15/20, are accepted.

Specification
4.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
5.	Claims 1-20 are allowed.
6.	The following is an examiner's statement of reasons for allowance:

Claims 2-19 depend from claim 1.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 20. Specifically, the prior art fails to disclose a method of preparing a bundled optical fiber cable, the method comprising the steps of providing a central cable unit having a first end and a second end; winding at least one optical fiber drop cable around the cable jacket of the central cable unit beginning at the first end and ending prior to reaching the second end, wherein each of the at least one optical fiber drop cable comprises one or more optical fibers disposed within a buffer tube, in combination with other recited limitations in the claim.  
7.	The prior art cited on attached IDS and form PTO-892 are the most relevant prior art known. However, the invention of claims 1-20 distinguishes over the prior art of record for the following reasons:

	Seddon et al. (US 7272282 B1) teach a fiber optic cable having a plurality of optical fibers, a first strength component, and a second strength component. The strength components are generally aligned along a neutral axis of the fiber optic cable and are surrounded by a cable jacket.
	Debban et al. (US 2018/0224619 A1) disclose a plurality of sub-unit components disposed to surround the central tension member, each sub-unit component including a plurality of individual fibers.
	However, none of the references, either taken singly or in combination with each other, teaches a bundled optical fiber cable and a method of preparing a bundled optical fiber cable of the claimed invention.
	Thus, there is no reason or motivation for one of ordinary skill in the art to use the prior art of record to make the invention of claims 1-20.
	Claims 1-20 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883